Per curiam.
Fortune Daniel Cucich filed a petition for voluntary surrender of his license to practice law, stating that he attempted to and did copy answers from his neighbor during the Multi-State Phase while taking the February, 1976 Bar Examination.
*58Decided January 27, 1981.
Omer W. Franklin, Jr., General Counsel State Bar, Victor Alexander, Jr., Assistant General Counsel State Bar, for State Bar of Georgia.
Fortune Daniel Cucich, for Cucich.
Pursuant to Bar Rule 4-203(i) the State Disciplinary Board accepted the petition and recommended that respondent’s name be stricken from the list of persons allowed to practice law in the State of Georgia.
The Board further recommended that the respondent may only be readmitted to the practice of law in this State upon meeting the requirements set forth in Bar Rule 4-301 of Chapter 3 of the Rules and Regulations for the Organization and Government of the State Bar of Georgia.
This court has reviewed this file and approves and adopts the recommendation of the State Disciplinary Board.
It is ordered that the respondent’s name be stricken from the roll of attorneys allowed to practice law in this state, and that respondent may only be readmitted to the practice of law in this state upon meeting the requirements as set forth in the Rules and Regulations for the Organization and Government of the State Bar of Georgia. It is further ordered that the respondent be required to retake the Bar Examination of this state prior to commencing any other proceedings set forth herein.

It is so ordered.


All the Justices concur.